Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9, 11, 12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al. (US 2018/0300869) in view of Dane et al. (US 2011/0075729).
Regarding claim 1, Aaron discloses a computer-implemented method for measuring visual quality degradation of digital content caused by an encoding process (fig. 5), the method comprising: 
storing, for each of a plurality of visual artefact types: a corresponding mapping from (i) quality metrics measuring visual quality degradation attributable to a given visual artefact type, measured on an objective basis, to (ii) quality metrics measuring visual quality degradation attributable to the given visual artefact type, which approximate subjective assessment by a human visual system (pars. 39-41, SVM mapper; pars. 31-34, where the metrics are selected to respond to different types of visual artifacts); 
receiving first data for a digital content item, the first data not encoded by the encoding process (fig. 5, step 518); 
receiving second data for the digital content item, the second data encoded by the encoding process (fig. 5, step 520); and 
for at least a given one of the plurality of visual artefact types: processing the first data and second data to obtain a first quality metric measuring visual quality degradation in the digital content item attributable to the given artefact type caused by the encoding process (fig. 5, step 522); and 
applying the mapping, corresponding to the given artefact type, to the first quality metric to obtain a second quality metric, wherein the second quality metric measures 
Aaron does not explicitly disclose wherein said processing is performed for the plurality of visual artefact types according to a pre-defined hierarchy such that said processing is performed for a lower ordered one of the visual artefact types for at least part of the digital content item after said processing for a higher ordered one of the visual artefacts types is performed for the at least part of the digital content item.
In the same field of endeavor, Dane discloses wherein said processing is performed for the plurality of visual artefact types according to a pre-defined hierarchy such that said processing is performed for a lower ordered one of the visual artefact types for at least part of the digital content item after said processing for a higher ordered one of the visual artefacts types is performed for the at least part of the digital content item (pars. 33-40).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Aaron to include the teachings of Dane in order to provide a high quality video stream (Dane, par. 38).
Regarding claim 2, see teachings of claim 1.  Aaron further discloses wherein the digital content item comprises an image and wherein the at least one of the plurality of visual artefact types includes a type of spatial artefact (pars. 31-34).
Regarding claim 3, see teachings of claim 1.  Aaron further discloses wherein the digital content item comprises at least one of an image sequence and a video, and 
Regarding claim 4, see teachings of claims 1 and 3.  Aaron further discloses wherein the plurality of visual artefact types further includes a type of spatial artifact (pars. 31-34).
Regarding claim 5, see teachings of claim 1.  Aaron further discloses wherein said processing and said applying are repeated for a plurality of visual artefact types to obtain a plurality of second quality metrics, each for a corresponding one of the plurality of visual artefact types (pars. 31-34).
Regarding claim 9, see teachings of claim 1.  Dane further discloses wherein said processing for the lower ordered one of the visual artefact types is performed upon determining that visual quality degradation attributable to the higher ordered one of the visual artefacts types does not exceed a pre-defined threshold (pars. 33-40).
Regarding claim 11, see teachings of claim 1.  Aaron further discloses wherein the at least one of the plurality of visual artefact types includes at least two visual artefact types (pars. 31-34).
Regarding claim 12, see teachings of claim 1.  Aaron further discloses wherein the encoding process comprises at least one of: a compression process, a filtering process, or a conversion process between high dynamic range and standard dynamic range (fig. 5, step 520; par. 21).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, see teachings of claim 1.  Dane further discloses wherein performing said processing for the lower ordered one of the visual artefact types for at least part of the digital content item is skipped based on a determination that visual quality degradation attributable to the higher ordered one of the visual artefacts types exceeds a pre-defined threshold (pars. 33-40).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 16.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Dane, and further in view of Diego et al. (NPL titled “Objective Video Quality Assessment Based on Neural Networks”).
Regarding claim 6, see teachings of claim 1.  Aaron and Dane does not explicitly disclose further comprising generating a graphical representation of the plurality of second quality metrics.
In the same field of endeavor, Diego discloses generating a graphical representation of the plurality of second quality metrics (p. 1553, fig. 1).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Aaron and Dane to include the teachings of Diego in order to who the level of degradation (p. 1553, first paragraph).
Regarding claim 7, see teachings of claims 1 and 6.  Diego further discloses wherein the graphical representation comprises a radar graph (p. 1553, fig. 1).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Dane, and further in view of Ali et al. (US 2011/0069138).
Regarding claim 10, see teachings of claim 1.  Aaron and Dane does not explicitly disclose wherein the first data comprises color data in a color space that is at least one of YUV, RGV, XYZ, CIELAB, or IPT.
In the same field of endeavor, Ali discloses wherein the first data comprises color data in a color space that is at least one of YUV, RGV, XYZ, CIELAB, or IPT (par. 37).
.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron and Dane, and further in view of Katsavounidis et al. (US 2018/0343458).
Regarding claim 13, see teachings of claim 1.  Although Aaron further discloses determining that at least one of the second quality metrics reflects visual degradation above a pre-defined threshold (fig. 5, step 526), Aaron and Dane does not explicitly disclose further comprising requesting re- encoding of the digital content item.
In the same field of endeavor, Katsavounidis discloses requesting re- encoding of the digital content item (par. 146).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Aaron and Dane to include the teachings of Katsavounidis in order to generate high quality shot sequences (Katsavounidis, par. 146).
Regarding claim 14, see teachings of claim 1.  Aaron and Dane does not explicitly disclose further comprising selecting a parameter for the re-encoding based on the magnitude of the at least one of the second quality metrics.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Aaron and Dane to include the teachings of Katsavounidis in order to generate high quality shot sequences (Katsavounidis, par. 146).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486